Citation Nr: 0102122	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
1993, for a 50 percent rating for schizophrenia, paranoid 
type.

2.  Entitlement to an effective date earlier than October 5, 
1993, for a 10 percent rating for right epididymitis.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) for painful and bloody 
urination and back pain as a result of VA treatment in March 
1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran testified at a Central Office hearing in November 
2000.  At that time he submitted private treatment records, 
along with a waiver of consideration by the agency of 
original jurisdiction.  Accordingly, the records will be 
considered in the Board's appellate review.  38 C.F.R. 
§ 20.1304(c) (2000).


REMAND

At the outset, the Board notes the standard for processing 
claims for VA benefits was changed, effective November 9, 
2000, with the signing into law of the Veterans Claims 
Assistance Act of 2000 (VCAA) (to be codified at Chapter 51 
of United States Code), Public Law 106-475.  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim.  The VCAA also passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

The veteran was granted a 10 percent evaluation for his 
service-connected right epididymitis by way of a Board 
decision dated in August 1997.  The RO issued a rating 
decision in October 1997 that awarded the 10 percent rating.  
The effective date of the rating was assigned as of October 
5, 1993, the date of a VA examination.  The veteran has 
appealed the effective date of that rating action.

The veteran was also granted a 50 percent evaluation for his 
service-connected schizophrenia, paranoid type, by way of a 
Board decision dated in December 1998.  The RO awarded the 50 
percent rating in December 1998 and assigned an effective 
date of August 25, 1993, the date the veteran's claim for an 
increased evaluation was received.  The veteran has also 
appealed the effective date of this rating action.

The veteran has further claimed entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
arising from treatment provided at the Hines VA hospital in 
March 1998.  The veteran testified at a Central Office 
hearing in November 2000 that he suffered injuries as a 
result of a failed cystoscopy attempted at Hines VA hospital 
in March 1998.  He said that he experienced extensive 
bleeding from his penis over a number of hours after the 
cystoscopy failed.  Since that time he had experienced back 
pains.  The veteran was seen briefly by a private urologist 
in 1998.  He further testified that he had just recently been 
treated by another private physician, D. T. Azar, M.D., and 
provided records from treatment received in October 2000.  He 
said that he was to receive further treatment from her both 
for his epididymitis and back complaints and had another 
appointment scheduled in the near future.  

The veteran also testified that he had received treatment 
from both Hines and West Side VA hospitals prior to his 1993 
claim.  He did not think that the claims file contained all 
pertinent treatment records relating to both his epididymitis 
and schizophrenia.  The Board notes that VA treatment records 
were requested from the West Side VA hospital for a period 
beginning in 1988.  However, the request asked for records 
pertaining only to the veteran's schizophrenia.  An 
additional attempt to obtain all relevant VA treatment 
records must be made.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); VCAA, § 3(a), (to be codified at 38 U.S.C. § 5103A).


The veteran stated that he did not want to appear for another 
VA examination related to his genitourinary (GU) 1151 claim.  
(Transcript p. 31).  When the veteran was asked if he wanted 
to obtain his own independent examination, at his expense, he 
stated that he had already had an independent examination 
that was represented by the October 2000 treatment records 
from Dr. Azar.  Unless, the veteran advises that he is 
willing to report for a VA examination in conjunction with 
his section 1151 claim, no attempt to schedule an examination 
is required.  

Finally, the veteran reported at this hearing that he was in 
receipt of Social Security Administration (SSA) disability 
benefits as of September 1998.  (Transcript p. 25).  He said 
that he was afforded disability benefits as a result of 
epididymitis, schizophrenia and back problem that he 
attributed to his March 1998 VA treatment.  The RO has not 
yet had an opportunity to obtain the appropriate SSA 
disability decision and associated medical records for 
consideration.  An attempt must be made to obtain the SSA 
records.  Tetro v. West, 13 Vet. App. 404 (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87, 
00-92, and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


